Case 2:07-cr-20411-GCS-VMM ECF No. 336, PageID.1499 Filed 03/29/21 Page 1 of 3




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

             Plaintiff,
                                                  Case No. 07-20411
       v.
                                                  Hon. George Caram Steeh
 CHRISTOPHER GREEN,

          Defendant.
 ______________________________/

                            ORDER DENYING REQUEST
                          FOR APPOINTMENT OF COUNSEL

       The court has received a request from Christopher Green for

 compassionate release, primarily based upon the COVID-19 pandemic,

 and for the appointment of counsel. The government has responded to

 Green’s request for compassionate release. Green urges the court to

 appoint counsel for him so that he may reply to the government and

 present his case.

       The appointment of counsel for postconviction proceedings is a matter

 of the court’s discretion, not a constitutional right. See Pennsylvania v.

 Finley, 481 U.S. 551, 555 (1987); Lemeshko v. Wrona, 325 F. Supp.2d 778,

 787 (E.D. Mich. 2004) (court may appoint counsel for habeas petitioner

 “only where the interests of justice or due process so require”); United

                                       -1-
Case 2:07-cr-20411-GCS-VMM ECF No. 336, PageID.1500 Filed 03/29/21 Page 2 of 3




 States v. Prater, 2020 WL 2616120, at *2 (E.D. Ky. May 22, 2020) (“There

 is no constitutional right to counsel in proceedings filed under 18 U.S.C.

 § 3582.”). When a petitioner has not articulated a colorable claim, the

 appointment of counsel would not serve the interests of justice. Lemeshko,

 325 F. Supp.2d at 788.

       Based upon the record presented thus far, it does not appear that

 Green has a colorable claim for compassionate release. In order to grant

 compassionate release, the court must find an “extraordinary and

 compelling” reason to do so, among other requirements. See United States

 v. Elias, 984 F.3d 516, 518 (6th Cir. 2021). Some courts have found that

 chronic, serious health conditions that increase the risk of severe

 complications from COVID-19 constitute extraordinary and compelling

 reasons for release. See, e.g., United States v. Hargrove, 2021 WL 509905,

 at *2 (E.D. Mich. Feb. 11, 2021) (heart failure, type 2 diabetes, and severe

 obesity, among other ailments). In this case, however, Green has already

 contracted COVID-19 and recovered. Such circumstances do not support

 compassionate release. See United States v. Stephens, 2020 WL 5769125,

 at *6 (E.D. Mich. Sept. 28, 2020) (“[M]any courts have held that where a

 defendant has contracted COVID-19 and recovered, his health condition is

 not extraordinary and compelling.”). Prior to making a final determination on

                                      -2-
Case 2:07-cr-20411-GCS-VMM ECF No. 336, PageID.1501 Filed 03/29/21 Page 3 of 3




 the merits of his compassionate release motion, however, the court will

 accept further briefing and exhibits from Green.

         IT IS HEREBY ORDERED that Green’s request for the appointment

 of counsel (ECF Nos. 334, 335) is DENIED.

         IT IS FURTHER ORDERED that Green may submit a reply brief and

 exhibits in support of his request for compassionate release by April 30,

 2021.

 Dated: March 29, 2021
                                          s/George Caram Steeh
                                          GEORGE CARAM STEEH
                                          UNITED STATES DISTRICT JUDGE


                                 CERTIFICATE OF SERVICE

                  Copies of this Order were served upon attorneys of record on
                   March 29, 2021, by electronic and/or ordinary mail and also
                      on Christopher Green #42181039, McKean Federal
                          Correctional Institution, Inmate Mail/Parcels,
                               P.O. Box 8000, Bradford, PA 16701.

                                          s/B. Sauve
                                         Deputy Clerk




                                           -3-
